Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60499 Filed 04/06/21 Page 1 of 21




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  In re Flint Water Cases                No. 5:16-cv-10444-JEL-MKM

                                         Hon. Judith Levy

                                         Mag. Mona K. Majzoub



        OBJECTION TO PLAINTIFFS’ MOTION FOR AN AWARD OF
                        ATTORNEYS’ FEES
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60500 Filed 04/06/21 Page 2 of 21




                                         TABLE OF CONTENTS



Contents


  INTRODUCTION ..................................................................................................... 1

          I.       The Court Cannot Make a Common benefit Award without a full
                   and detailed accounting of the time, effort and expense which
                   purports to be related to the “Common Benefit” ................................. 2

          II.      Liaison Counsel Have Not Used their Authority and Access to Inside
                   information for the Common Benefit, But to Line their own pockets 5
                   a. Bone Scans have not provided a common benefit; nor have they
                   been shown to be safe; and none of the time and expense Liaison
                   Counsel spent on Bone scans can justify a common benefit award .... 5

          III.     Liaison Counsel have not acted for the common benefit, but only
                   their selfish interests, by trying to suppress opposition to their self-
                   serving tactics ......................................................................................... 8

          IV.      The proposed 10% cap is not practical and runs counter to cases
                   with fee caps, while ignoring the individual service available and the
                   November 17, 2020, filing of the motion for preliminary approval…9

          V.       The hourly rates for Law Clerks are Exorbitant ................................15



          CONCUSION…………………………………………………………………16




                                                           ii
 Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60501 Filed 04/06/21 Page 3 of 21




                                            TABLE OF AUTHORITIES

Cases

Evans v. TIN, Inc., 2013 U.S. Dist. LEXIS 119599, 2013 WL 4501061 (E.D. La. August
 21, 2013) .......................................................................................................................... 13

In re Bayou Sorrel Class Action, 2006 U.S. Dist. LEXIS 80934 at * 23; 2006 WL
  3230771 at *6 (W.D. La., Oct. 31, 2006) .................................................................. 11, 12

In re Beverly Hills Fire Litig., 639 F. Supp. 915 (E.D. Ky. 1986)..................................... 12

In re Copley Pharm., Inc., 1 F. Supp. 2d 1407 (D. Wy. 1998) .......................................... 12

In re Guidant, 2008 U.S. Dist. LEXIS 65079 at *2008 WL 3896006 at *8–9 (Dist. Ct.
  Minn. Aug. 21, 2008) ................................................................................................ 11, 12

In re Joint E&S Dist. Asbestos Litigation, 878 F. Supp. 473 (S.D.N.Y. 1995) ................. 13

In re Medtronic, Inc. Implantable Defibrillator Product Liability Litigation, 2008 U.S.
  Dist. LEXIS 110214, 2008 WL 4861693 (D. Minn. Nov. 10, 2008) ............................. 12

In re MGM Grand Hotel Fire Litig., 660 F. Supp. 522 (D. Nev. 1987) ............................ 12

In re NFL Players, 2018 U.S. Dist. LEXIS 57792 (E.D. Penn. April 5, 2018) 10, 11, 14, 15

In re Nuvaring, 2018 WL 7271959 at *4, 2018 U.S. Dist. LEXIS 175299 at *145 (E.D.
  Mo. December 18, 2014) ................................................................................................. 11

In re Oil Spill by the Oil Rig Deepwater Horizon in the Gulf of Mexico, 2012 U.S. Dist.
  LEXIS 83214, 2012 WL 2236737 (E.D. La. June 15, 2012) .......................................... 13

In re Rio Hair Naturalizer Prod. Liab. Litig., 1996 U.S. Dist. LEXIS 20440, WL 780512
  (E.D. Mich. Dec. 20, 1996) ............................................................................................. 12

In re Vioxx Prod. Liab. Litig., 760 F. Supp. 2d 640 (E.D. La. 2010)................................. 12

In re Zyprexa Prods. Liab. Litig., 424 F. Supp. 2d 488 (E.D.N.Y. 2006) ......................... 11

Yamada v. Nobel Biocare Holding AG, 825 F.3d 536, 546 (9th Cir. 2016) ........................ 4




                                                                  iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60502 Filed 04/06/21 Page 4 of 21
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60503 Filed 04/06/21 Page 5 of 21




                                  INTRODUCTION

        Liaison Counsel Napoli Shkolnik and Levy Konigsberg’s fee motion (ECF

  No. 1458) seeks tens of millions of dollars for “common benefit work” without

  providing the underlying data needed to determine how much of their time and

  money was genuinely spent for “common benefit.” Liaison Counsel represent

  thousands of individual clients. ECF # 1500 (stating Napoli Shkolnik had registered

  9,987 clients for the settlement, and Levy Konigsberg had registered 6,191, as of

  March 25). Their fee petitions, however, make no effort to explain how they

  separated the work and expenses incurred in representing individual clients from

  their “common benefit work.” Nor do they permit the people who will pay for this

  common benefit—the attorneys who represent other individual plaintiffs and their

  clients—an opportunity to review the information they claim supports their motion.

  This Court should not allow these foxes to guard the chickencoop; Plaintiffs have a

  due process right to see the evidence of time and expense before they are ordered to

  pay for them.

        Even worse, in many instances, Napoli Shkolnik and Levy Konigsberg have

  not acted for the common benefit of other individual claimants, but to line their own

  pockets at the latter’s expense. They structured a settlement which pays uniquely

  large sums to people who underwent bone scans⸺which just happens to be their—




                                           1
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60504 Filed 04/06/21 Page 6 of 21




  and only their—clients. Because the sums to be paid are not fixed per types of claim,

  but vary according to the ratio of claimants and types of claims, every extra dollar

  paid to a Liaison Counsel client who qualifies for more money because of a bone

  scan is a dollar less available for other individual claimants. They perpetuated their

  monopoly on bone scans by refusing to disclose the critical protocols to

  distinguished academics who worked with Class Counsel to set up a parallel

  program, so that they remained the only game in town. Then, when they “graciously”

  made three hours on Sundays available for bone scanning others who are not their

  clients, they unilaterally cancelled the appointments of clients of firms who

  questioned the illegal and unethical conduct which accompanied these scans.

        Finally, the proposed 10% fee cap on fees of individually retained counsel

  who entered into agreements after July 16, 2020, is unworkable and does not provide

  attorneys with compensation sufficient to give claimants the individualized attention

  they need to maximize their recoveries.

        I.     The Court Cannot Make a Common benefit Award without a full
               and detailed accounting of the time, effort and expense which
               purports to be related to the “Common Benefit”

        The Common Benefit Order, ECF 507 makes it clear that common benefit

  time must be exactly that—of common benefit:

               12. Only time spent on matters common to all plaintiffs in the

        Flint Water Cases (“Common Benefit Time”) Will be considered in




                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60505 Filed 04/06/21 Page 7 of 21




        determining fees. No time spent on developing or processing any case

        for an individual client/claimant will be considered except as approved

        by Interim Co-Lead Class Counsel or Co-Liaison Counsel as work that

        serves a common benefit.

The common benefit order, however, provides no mechanism by which the

individual plaintiffs and their attorneys, can review the detailed time and expense

records which will be taken out of their recovery. It states only that

                 the Special Master, Interim Co-Lead Class Counsel, and Co-
                 Liaison Counsel shall meet quarterly to review and audit all
                 time and expense submissions. Should any dispute arise out of
                 the quarterly audits, Interim Co-Lead Class Counsel and/or
                 Co-Liaison Counsel shall immediately bring the issue before
                 the Court for resolution.”

  Id. Para 11.

        This is essentially allows Liaison Counsel and Class counsel (who also

  represent individual claimants) to self-determine what is or is not common benefit

  work. When the undersigned sought to review detailed time and expense records,

  the request was denied. See email from Deborah Greenspan to Mark Cuker, March

  15, 2021 Cuker Dec. Ex. 2. Similar requests addressed directly to Liaison Counsel

  were either ignored or rejected. See Cuker Dec. Exhibit 4. A request by counsel

  for another group of objectors met the same fate. ECF 1548-7, 10 and 11.

         The mere fact that detailed time records will be made available for court

  review in camera is not sufficient to protect the rights of those who will have to



                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60506 Filed 04/06/21 Page 8 of 21




  pay the bill. Counsel for individual plaintiffs, and their clients, have a due process

  right of notice and an opportunity to be heard at meaningful time and in

  meaningful manner. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985);

  Fuentes v Shevin, 407 U.S. 67 (1972)

        With all due respect to the Court’s role in reviewing the information, ours is

  an adversary system, and the adversaries—who are actually paying the tens of

  millions in fees and costs being sought—have every right to see a fully itemized

  bill before they pay any part of it. The Manual for Complex Litigation Sec.

  14.223 states that if counsel's time and expense records are not submitted with the

  motion, they should be submitted “[i]n advance of any fee-award hearing” and “in

  manageable and comprehensible form.” “As class members have a right to review

  and object to a fee petition, this information is critical in that analysis and ought

  therefore to be disclosed in conjunction with the filing of the motion and

  dissemination of fee notice to the class.” 5 Newberg on Class Actions 15:11

  (emphasis added); see also Yamada v. Nobel Biocare Holding AG, 825 F.3d 536,

  546 (9th Cir. 2016) (“[T]he district court must allow Defendants access to the

  timesheets, appropriately redacted to remove privileged information, so they can

  inspect them and present whatever objections they might have concerning the

  fairness and reasonableness of Plaintiffs' fee request.”). In re Anthem, Inc. Data

  Breach Litig., No. 15-MD-02617-LHK, 2018 U.S. Dist. LEXIS 226119, at *82




                                            4
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60507 Filed 04/06/21 Page 9 of 21




  (N.D. Cal. Mar. 16, 2018) (ordering Cohen Milstein (and others) to disclose hourly

  billing in the Anthem case).

        II.     Liaison Counsel Have Not Used their Authority and Access to
                Inside information for the Common Benefit, But to Line their own
                pockets

              a. Bone Scans have not provided a common benefit, nor have they
                 been shown to be safe; none of the time and expense Liaison
                 Counsel spent on Bone scans can justify a common benefit award

        The settlement is structured as a zero-sum game. There is a $600 million pie;

  the more claims made, the more pieces of the pie, the smaller each slice.

        By now this Court is well aware that bone scans as a metric for recovery

  benefit only the individual clients of Liaison Counsel, and that clients of other law

  firms have been excluded from this testing. See Case # 5:18-cv-10679 ECF No 94

  (Chapman Plaintiffs Response to Joint Motion to establish settlement Claims

  Procedures and allocation); ECF 1494 and attached declarations and exhibits.

  When each Liaison Counsel client gets a larger slice because of their unique access

  to bone scans, the other claimants get proportionately smaller slices. For that

  reason, bone scans are actually a common detriment to the other claimants. 1

        Notwithstanding these undeniable facts, Liaison counsel unabashedly seek a

  common benefit award for their “bone scan program”:


  1Of course, to the extent bone scanning raises safety, health and ethical issues, it is
  a detriment common to those scanned as well.



                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60508 Filed 04/06/21 Page 10 of 21




            • Bone Scan Program: Napoli Shkolnik and Levy Konigsberg
              have made bond scans available to putative class members and
              individual claimants represented by attorneys. Napoli Shkolnik
              and Levy Konigsberg are working closely with Co-Lead Class
              Counsel for the Putative Class and individual attorneys to
              schedule appointments for putative class members and
              represented individuals for settlement purposes.

  ECF 1458-5.


        Liaison Counsel claim that their private bone scan laboratory performs all

  testing “under standard protocols with a medical director overseeing the program to

  ensure compliance.” ECF 1454-1. They also claim that the dose of radiation

  emitted by the bone scan device is “based on calibrations previously approved by

  IRBs (Institutional Review Boards) at Harvard and Purdue.” When Drs. Todd and

  Jepsen asked for this information to be disclosed so that they could set up a parallel

  bone scan program, they never received it. ECF 1497. And before their concerns

  regarding this novel method were discovered, Liaison Counsel was not “working

  closely” to schedule their clients, as they represent. Instead, they obstructed the

  process, or to demanded concessions like waiving HIPAA protection, insisted on

  payment of non-transparent fees, and required clients of other lawyers to sign

  documents that infringed on their attorney-client relationship. See ECF 1494-2,

  1494-10, 1494-11

        In reality, Napoli Shkolnik opened its private bone scan lab to the public for

  three hours on Sundays, but this, also, was hardly a “common benefit.” Paul Napoli



                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60509 Filed 04/06/21 Page 11 of 21




  demanded attorneys pay $500 per scan—no questions asked, without any

  transparency as to the actual costs. When one attorney questioned the propriety of

  this, Napoli cancelled the appointments for all of that firm’s clients, and threatened

  to destroy the data of those clients who had already been tested. ECF 1494-2, 1494-

  11.

        Consequently, bone scans do not provide any common benefit. Before they

  receive one penny in common benefit fees, Liaison Counsel should be required to

  disclose

                • The itemized time they claim for their bone scan program

                • The number of their clients who received bone scans

                • The itemized expenses for the bone scans

                • The numbers of putative class members and individual claimants

                   represented by other attorneys who received bone scans at their

                   facility

                • The amounts which Liaison Counsel have charged or intend to

                   charge those people, or their lawyers, for those bone scans with a

                   detailed itemization of the basis for those charges

                • The protocols and calibrations they claim to use at their [private

                   bone scanning lab




                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60510 Filed 04/06/21 Page 12 of 21




        III.   Liaison Counsel have not acted for the common benefit, but only
               their selfish interests, by trying to suppress opposition to their
               self-serving tactics

        Rather than truly working for the common benefit—by welcoming the

  transparency needed to give everyone confidence that the settlement was arrived at

  fairly, Liaison Counsel have sought to suppress information at every step. On

  October 2, 2020, Liaison Counsel filed a motion for protective order to prevent

  Class Counsel and others from obtaining information about the bone scan

  methodology which could be used to establish a parallel program. ECF 1281. The

  Court granted the protective order ECF 1283, and, as a result, the following non-

  confidential information, highly relevant to the fairness of the settlement and the

  fee petition, remains hidden from public view:

           • How many bone scans were conducted on clients of liaison counsel?

           • When were these scans performed on Liaison Counsel’s clients, i.e.
             how many were performed before the settlement was publicly
             announced, enabling Liaison Counsel to trade on their insider
             information?

           • How much does Dr Specht charge per bone scan, and could his hourly
             rate possibly justify the $500 per bone scan charge which Napoli seeks
             to collect?

        Liaison Counsel’s war on transparency continued on October 19, 2020,

  when Corey Stern denied knowledge of settlement documents even though he

  unquestionably had already seen them. See declaration of Val Washington.

        On February 26, 2021 Dr. Lawrence Reynolds, a distinguished Flint



                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60511 Filed 04/06/21 Page 13 of 21




  pediatrician, filed a detailed and thoughtful set of objections to the proposed

  settlement based on serious concerns about the safety, accuracy and unethical use of

  bone scans under the proposed settlement. ECF 1436. Prompted by this objection,

  Corey Stern reached out to Dr. Reynolds’ attorney, Val Washington. Rather than

  address the serious safety, health and ethical concerns raised by Dr. Reynolds, Stern

  sought to punish Attorney Washington by threatening him with having to try a

  bellwether case, even though none of his clients were in the bellwether pool:

               In light of how difficult it will now be to try bellwether
               cases – since you filed an affidavit from a physician
               essentially stating that all of my proofs for trial are invalid
               and unreliable, and since it appears you believe it’s
               possible to try a lead poisoning case without any evidence
               of lead poisoning, I am considering asking the judge to
               permit you to try one of your cases first.

               But I wanted to make sure you’re able and have the time
               before making the suggestion.

        In short, the Court needs to fully, thoroughly and publicly air out the health,

  safety and ethical issues raised by the bone scans and their disproportionate role in

  the settlement.

        IV.    The proposed 10% cap is not practical and runs counter to cases
               with fee caps, while ignoring the individual service available and
               the November 17, 2020, filing of the motion for preliminary
               approval.

        Petitioners’ proposal to cap fees of Individually Retained Counsel (“IRC”)

  based on when they were retained is not workable. In In re NFL Players, 2018 U.S.



                                             9
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60512 Filed 04/06/21 Page 14 of 21




  Dist. LEXIS 57792 (E.D. Penn. April 5, 2018), (the NFL concussion mass tort

  action), Professor William Rubenstein was appointed by Judge Anita Brody to

  serve as an expert witness on attorneys’ fees (E.D. of Penn., 12-md-02323, ECF

  8376) and in his reply in support of his report, he rejected this very scheme in favor

  of a 15% cap (which was ultimately rejected for 22%). (ECF 9571, 3 n.8.) In doing

  so, he cited two major concerns: 1) verification of the date of the initial retainer

  agreement and 2) the concern that many clients had changed lawyers over the

  years, leaving the initial lawyer with a potential lien on the ultimate recovery,

  creating an anomaly situation where one attorney gets his or her original one-third

  rate while the second lawyer has a contract at a lower rate. Id.

        In this case, there would be a many more such anomalies. According to news

  reports, at least 45,000 Flint residents met the registration deadline on March 29.

  See Cuker Dec. Exhibit 3, Over 45,000 sign up for $641M Flint water settlement,

  but final tally not ready, The Detroit News, March 31, 2021That is about 20,000

  more than the total number reported on the last census. Even without those

  additional registrants, the clients with duplicate representation in this case exceed

  the total registrants in In re NFL Players. In In re NFL Players, the total submitted

  as of January 16, 2018 was 2,013 (E.D. of Penn., 2-md-02323, ECF 9571, 11). On

  February 24, 2021, Special Master Greenspan estimated that there were “about

  3,000” potential duplicate retentions, which of course does not consider any




                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60513 Filed 04/06/21 Page 15 of 21




  increase from the final registration deadline of March 29. (ECF 1440,

  PageID.55681). The anomalies wrought by the arbitrary July 16 date will result in

  anything other than considerable discord that will invite further litigation.

        Second, the 10% cap runs counter to similar cases, such as In re NFL

  Players and others. In cases cited by Petitioners, as well as others overlooked, 10%

  represents the lowest figure of all. In NFL Players, for instance, the court rejected

  Expert Witness Rubenstein’s recommendation of 15%, finding that a fair number

  accounting for even latecomer retentions was 22%. 2018 WL 1658808; 2018 U.S.

  Dist. LEXIS 57792 at *11 (E.D. Penn. April 5, 2018). The 11% figure in In re

  Nuvaring, 2018 WL 7271959 at *4, 2018 U.S. Dist. LEXIS 175299 at *145 (E.D.

  Mo. December 18, 2014), was reached only after obtaining written unanimous

  consent from all involved, providing little guidance in a case such as this. As for

  the others cited by Petitioners, In re Bayou Sorrel Class Action, 2006 U.S. Dist.

  LEXIS 80934 at * 23; 2006 WL 3230771 at *6 (W.D. La., Oct. 31, 2006), awarded

  18% and In re Guidant, 2008 U.S. Dist. LEXIS 65079 at *2008 WL 3896006 at

  *8–9 (Dist. Ct. Minn. Aug. 21, 2008), the lowest fee was 23.7%.

        In ten other similar cases, the range is from 18% to as high as 33.5%. In six

  cases with total fee caps, the effective IRC rates averaged among them was

  23.69%: In re Zyprexa Prods. Liab. Litig., 424 F. Supp. 2d 488 (E.D.N.Y. 2006)

  (35% total fee cap; 33.5% IRC rate after 1.5% expense contribution); In re MGM




                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60514 Filed 04/06/21 Page 16 of 21




  Grand Hotel Fire Litig., 660 F. Supp. 522 (D. Nev. 1987) (33.33% fee cap,

  granting 7% in steering committee fees, leaving 26.33% to IRPAs after 1.5% in

  expense contribution); In re Vioxx Prod. Liab. Litig., 760 F. Supp. 2d 640 (E.D.

  La. 2010) (32% cap, leaving “over 25%” after granting 6.5% fees to steering

  committee after 1% in expense contribution); In re Guidant Corp. Implantable

  Defibrillators Prod. Liab. Litig., No. 2008 U.S. Dist. LEXIS 65079; 2008 WL

  3896006 (D. Minn. Aug. 21, 2008) (37.8% fee cap; 22.8% IRC cap); In re Bayou

  Sorrel Class Action, 2006 U.S. Dist. LEXIS 80924; 2006 WL 3230771 (W.D. La.

  Oct. 31, 2006) (36% total cap; with half going to IRCs, for a rate of 18%).

        In seven cases with direct caps on IRCs, the average cap was 17.95%, but

  27.8% when removing those setting the floor of 11%, 6.3% and 5%. In those three

  cases, In re Copley Pharm., Inc., 1 F. Supp. 2d 1407 (D. Wy. 1998) (11%), In re

  Beverly Hills Fire Litig., 639 F. Supp. 915 (E.D. Ky. 1986) (6.3%), and In re Rio

  Hair Naturalizer Prod. Liab. Litig., 1996 U.S. Dist. LEXIS 20440, WL 780512

  (E.D. Mich. Dec. 20, 1996), Copley and Beverly Hills Fire advanced through trial,

  while In re Rio Hair Naturalizer concerned a defendant with limited funds for

  settlement. In the other four, In re Medtronic, Inc. Implantable Defibrillator

  Product Liability Litigation, 2008 U.S. Dist. LEXIS 110214, 2008 WL 4861693

  (D. Minn. Nov. 10, 2008), In re Oil Spill by the Oil Rig Deepwater Horizon in the

  Gulf of Mexico, 2012 U.S. Dist. LEXIS 83214, 2012 WL 2236737 (E.D. La. June




                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60515 Filed 04/06/21 Page 17 of 21




  15, 2012), In re Joint E&S Dist. Asbestos Litigation, 878 F. Supp. 473 (S.D.N.Y.

  1995), and Evans v. TIN, Inc., 2013 U.S. Dist. LEXIS 119599, 2013 WL 4501061

  (E.D. La. August 21, 2013), set caps at 33.33%, 25%, 25%, and 20%, respectively.

         Furthermore, the ten percent cap is inadequate to compensate attorneys for

  the individualized service they provide to Claimant who have IRCs. Proofs still

  require individualized care, proofs, guidance, and legal expertise. Even Petitioners

  acknowledge this, noting that the total amount of attorneys’ fees “is yet to be

  determined” because many under the Proposal will be paid only upon a “successful

  recovery” by individual Claimants. (ECF 1458, PageID.57191). Furthermore, the

  although the settlement resolved many disputed issues in the litigation, saving

  IRC’s significant work, the settlement also initiated a battle over bone scans,

  which actually created substantial additional work for IRC’s seeking to protect

  their clients.

         Finally, Petitioners argue that this 10% cap should apply to clients who

  retain IRC on or after July 16, 2020. But they never explain why that date should

  apply. Although the first public disclosure was made on August 20, 2020, Attorney

  General Dana Nessel announced that most of the terms would not be available for

  at least 45 days. See Cuker Dec. Exhibit 1, Michigan Department of Attorney

  General Press Release of August 20, 2020. The major parts of the agreement,

  including the Settlement Grid, which outlines how money will be allocated among




                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60516 Filed 04/06/21 Page 18 of 21




  the claimants, was not made public until November 17, 2020, with the filing of the

  motion for preliminary approval, ECF No. 1318) with the Master Settlement

  Agreement attached

        And to the extent that IRC’s may have learned of the terms before the

  November 17 filing, IRCs were still prohibited from discussing the terms with

  anyone, including clients. Therefore, any argument for any date other than

  November 17, 2020, does not account for when this information could be weighed

  and analyzed so that IRCs could determine how best to proceed.

        And using this date would be consistent with recommendations in other

  high-profile litigation. In In Re NFL Players, expert Rubenstein discussed in his

  report (E.D. Penn. 12-md-02323, ECF 9526) three phases in the litigation that

  reflected the risk involved for IRCs in that case, all three of them marked by actual

  filings or events that significantly changed the course of the litigation (Phase 1, the

  riskiest—where IRCs had been retained and the prospect of pursuing the entire

  case was real; Phase 2, the MDL—where risk had decreased because proceedings

  were now consolidated and the likelihood that any case would be remanded for

  trial declined significantly; and Phase 3, the settlement—where the settlement was

  announced in a formal filing August 29, 2013, and then in the order granting

  preliminary approval in July 2014, meant the least risk). ECF 9526, 25–26. Note

  that each one was defined by a discrete event, not an arbitrary date. Rubenstein




                                            14
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60517 Filed 04/06/21 Page 19 of 21




  defined the phase with the least risk, phase 3, as commencing no earlier than the

  filing of a notice outlining the agreement’s terms, and at the latest at when the

  court granted preliminary approval, which would, in this case, be January 21, 2021.

  Applying those criteria to this case, if any date should be selected, November 17,

  2020, is the obvious choice.

         More importantly, however, any use of an arbitrary date is unworkable for

  the same reasons cited in In re NFL Players.

         V.    The hourly rates for Law Clerks are Exorbitant

         Other objectors have raised questions about the reasonableness of the hourly

  rates claimed by Liaison Counsel. ECF 1548 at 30-32. In their discussion, they

  contrast the rates sought by Liaison Counsel with the “more reasonable” rate

  submitted by the Pitt firm. ECF 1548-7 at para. 30. They note, for instance, that the

  $250 per hour rate submitted for Mr. Abdulrazzak is appropriate. Id. Mr.

  Abdulazzrak was admitted to the bar in 2013 and spent more than a year as “term

  clerk” for the Honorable Denise Page Hood. ECF No. 1458-4.

         By contrast, at least two of the firms seeking a common benefit award.

  Motley Rice and Cohen Milstein, billed law clerks not even admitted to the bar at

  $300 per hour.

         Motley Rice




                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60518 Filed 04/06/21 Page 20 of 21




                                                                                     2



        ECF 1458-25 at p.9

        Cohen Milstein



        ECF 1458-2 at p. 12

        If $250 is a reasonable hourly rate for an attorney admitted to the bar in

  2013, the rate for a law clerk not yet admitted to the bar, and not licensed to

  practice law, should be substantially lower, not higher.

                                    CONCLUSION

        The Court should require the production of detailed time and expense records

  necessary to evaluate the amount of work that was truly done for common benefit,

  as well as the requested information underlying the bone scan program which

  threatens to be a common detriment to claimants not represented by liaison counsel.

                                                 Respectfully submitted,



                                                 /s/ Mark R. Cuker
                                                 MARK R. CUKER
                                                 Counsel for Chapman Plaintiffs



  2Zoe Aaron is the daughter of Motley Rice partner Esther Berezofsky, who took
  signed the fee declaration on behalf of Motley Rice.


                                            16
Case 5:16-cv-10444-JEL-MKM ECF No. 1562, PageID.60519 Filed 04/06/21 Page 21 of 21




                                             /s/ Stephen F. Monroe
                                             Stephen F. Monroe, IL#6305823
                                             Marc J. Bern & Partners, LLP
                                             Cook Co. Firm No. 61789
                                             225 West Washington Street, Suite
                                             2200
                                             Chicago, IL 60606
                                             Phone: (312) 894-7941
                                             Fax: (312) 873-4537
                                             Email: smonroe@bernllp.com
                                             Attorneys for the Washington
                                             Plaintiffs




                                        17
